Citation Nr: 0421059	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for an ulcer condition has been received.  

2.  Whether new and material evidence to reopen the claim of 
service connection for a lung disorder to include an 
asbestos-related respiratory disorder.  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1945 to 
September 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the RO.  

The RO previously denied service connection for ulcers and 
respiratory disorder by September 1997 rating decision which 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Subsequently, additional evidence was associated with the 
claims file.  

In its present adjudication, the RO declined to reopen the 
veteran's claims after determining that sufficient new and 
material evidence had not been submitted.  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  

In any event, regardless of RO action, the Board is legally 
bound to decide the threshold issue of whether the evidence 
is new and material before addressing the merits of the 
claim.  Id.  Thus, the matter of new and material evidence is 
discussed hereinbelow.  

The reopened claims of service connection for a lung disorder 
and an ulcer disorder are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
require on his part.  



FINDINGS OF FACT

1.  By September 1997 rating decision, the RO denied the 
veteran's claim of service connection for a lung disorder and 
an ulcer condition; although he was notified of this decision 
in October 1997, he did not file an appeal within one year 
thereafter.  

2.  Additional evidence, which is not cumulative or redundant 
of evidence previously of record and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims, has been received since 
September 1997.  



CONCLUSIONS OF LAW

New and material evidence has been presented since September 
1997 to reopen the claims of service connection for a lung 
disorder and an ulcer condition.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in 
September 2001, before initial RO consideration of the issue 
of whether new and material to reopen the veteran's claim of 
service connection for an ulcer disability had been received 
in April 2002.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

Given the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
time.  


Factual Background 

A December 1981 statement of a Navy physician indicated a 
history of a duodenal ulcer and duodenitis.  A January 1982 
VA medical examination report reflected a history of duodenal 
ulcers.  

By February 1982 rating decision, upon review of the 
foregoing evidence and the veteran's service medical records, 
the RO denied service connection for duodenal ulcers.  The 
veteran was sent notice of the RO's determination that month.  
He did not initiate a timely appeal, and that decision became 
final.  38 C.F.R. §§ 20.200, 20.201, 20.203, 20.1103.  

In August 1997, the RO received medical records from the 
Savannah VA outpatient clinic dated from May 1996 to August 
1997.  These records do not reflect treatment for ulcers.  

On September 1997 VA medical examination report, no ulcers 
were diagnosed, and the abdomen was found to be normal.  

By September 1997 rating decision, the RO determined that new 
and material evidence, sufficient to reopen the veteran's 
claim, had not been received.  The veteran was sent notice of 
the RO's decision in October 1997.  He did not initiate a 
timely appeal, and that decision became final.  Id.  

In May 2001, the veteran again filed a claim of service 
connection for "ulcer disease."  He included an April 2001 
statement of a physician from the Naval Hospital in Beaufort, 
South Carolina.  The statement did not reflect treatment for 
ulcers, although the physician enumerated several conditions 
for which the veteran was receiving treatment.  

In December 2001, the RO received medical records from the 
Beaufort Naval Hospital for the period from October 1975 to 
August 2001.  The records reflect ongoing treatment for 
chronic lung disease including bronchitis since 1975.  A 
February 1981 notation reflected a diagnosis of peptic ulcer 
disease.  In June 1990, the veteran complained of having 
abdominal pain, and peptic ulcer disease was diagnosed that 
month.  

In December 2001, the RO also received medical records from 
the Charleston, South Carolina Naval Hospital dated from 
September 1997 to January 1998.  These records do not reflect 
treatment for an ulcer disorder.  

A March 2002 VA medical examination report reflected a 
variety of diagnoses, but a gastrointestinal diagnosis was 
not reported.  

By April 2002 rating decision, the RO determined that new and 
material evidence sufficient to reopen the claim had not been 
presented.  


Discussion 

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

As noted, the veteran's claim of service connection for an 
ulcer condition was previously denied in a September 1997 
rating decision that became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  In determining whether evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's last final 
decision in September 1997.  

In this case, the additional evidence submitted after the 
September 1997 rating decision consists of medical records 
from the Beaufort and Charleston naval hospitals reflecting 
diagnoses of peptic ulcer disease in 1981 and 1990 and 
showing ongoing treatment for chronic respiratory disease 
including bronchitis since 1975, the April 2001 letter from a 
Beaufort Naval Hospital physician that did not reflected 
current treatment for peptic ulcer disease, and the March 
2002 VA medical examination report that was silent with 
respect to a gastrointestinal disorder.  

The new evidence now establishes a diagnosis of ulcers 
following service and a continuity of treatment for serious 
lung disease beginning within several years after the 
veteran's extensive period of military service.  These new 
records support the veteran's claims by now suggesting the 
presence of postservice disability that might be related to 
service.  

After careful consideration of this evidence, the Board finds 
that new and material sufficient to reopen the claims of 
service connection for a lung disorder and an ulcer disorder 
has been presented.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for a lung disorder and an ulcer 
condition, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

The RO must send the veteran a letter detailing the 
provisions of VCAA to at they relate to his claims of service 
connection.  In the letter must be information regarding the 
veteran's and VA's respective responsibilities as to 
furnishing relevant evidence.  See Quartuccio, supra.  

Next, the RO must schedule a VA medical examination in order 
to determine that whether the veteran has current disability 
that can causally linked to service.  All pertinent treatment 
records should be obtained.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the veteran a 
letter outlining the provisions of VCAA 
to include his right to a one-year 
response period as well as the veteran's 
and VA's respective responsibilities as 
to furnishing evidence.  

2.  The RO should schedule a VA medical 
examination in order to determine the 
nature and likely etiology to the claimed 
ulcer disorder.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to provide an opinion 
as to whether the veteran has current 
ulcer or other gastrointestinal 
disability due to disease or injury in 
service.  A rationale for all opinions 
and conclusions must be provided.  

3.  The RO should schedule a VA medical 
examination in order to determine the 
nature and likely etiology to the claimed 
lung disorder.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to provide an opinion 
as to whether the veteran has current 
lung disability due to asbestosis 
exposure or other disease or injury in 
service.  A rationale for all opinions 
and conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



